The appeal in this case is from a judgment sustaining an exception of no cause of action filed by defendant.
In his petition, plaintiff alleges that he received injuries while riding on a freight train owned and negligently operated by defendant company, and prays damages therefor.
It is obvious that appellant has abandoned the appeal, for he has made no appearance in its behalf, either through oral argument or brief. In a situation of this kind, the judgment appealed from will not be disturbed. Calhoun v. Hodges (La.App.)174 So. 209, and cases therein cited.
The judgment is affirmed.